DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response dated 2-10-2021 the Applicants stated that the subject matter of original claim 8 was expressly elected in their response dated 10-27-2020 and should have been considered by the examiner.
The examiner agrees with the applicants that claim 8 reads on the elected species and should not have been indicated as withdrawn from consideration.  However, the applicants’ attention is drawn to the fact that while claim 8 was omitted from the statement of the rejection, the limitation of claim 8 were expressly disclosed in the body of the rejection and a secondary reference discussing obviousness of addition of blends of glycerol-mono-stearate and glycerol- mono-palmitate  (commercially available  and known, for example, as ATMER 129) was cited in the rejection.  Claim 8 is the only claim that recites  compositions that contains both  glycerol-mono-stearate and glycerol- mono-palmitate, and therefore, it is clear from the rejection that the subject matter of claim 8 was 
The examiner regrets any inconvenience  that not expressly including claim 8 in the statement of the rejection may have caused the applicants.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 5-8, and 11-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0272620 to De Vos in combination with US PGPub 2013/0078445 to Ramesh et al., (hereinafter “Ramesh”), or US Patent 5,411,689 to Lee et al., (hereinafter “Lee”) or Atmer 129 Technical Datasheet, (hereinafter “Atmer”) and further in combination with WO86/07076 to The Dow Chemical Company, (hereinafter “Dow”).
The examiner regrets an inadvertent mistake of not including claim 8 in the statement of the rejection.  However, as explained above, the limitations of claim 8 were expressly addressed in the rejection dated 11-10-2021.
The rejection stands as per reasons of record.

De vos does not expressly exemplifies oleyl-palmitamide as a suitable amide.  However, Devos discloses that the polyamide should be such that the difference between the crystallization temperatures of 
polyethylene and the nucleating agent (diamine) is greater than 20.degree.  C.   The reference further discloses suitability of secondary fatty acid amides as the nucleating agent.  In view of such disclosure, any known secondary fatty acid amide with Tm that differs more than 20 C from Tm of the polyethylene  would have  been obvious.  Such polyamides include the claimed oleyl-palmitamide (inherently exhibiting TM difference greater than 20 C) in the absence of any unexpected results that can be addributed to specifically claimed oleyl-palmitamide.  Moreover, oleyl-palmitamide is well known in the art of polyolefin foams as a functional additive that improves dimensional stability of foams.   See Dow the entire document.
Therefore, it would have been obvious to add oleyl-palmitamide to compositions of De Vos with reasonable expectation of achieving 
The polyolefin of illustrative examples of De Vos is low density polyethylene.
De Vos further discloses polyolefin foam compositions obtained by foaming the polyolefin resin composition in a physical foaming process in the presence of a physical blowing agent such as isobutane.
The De Vos reference further discloses suitability of the foams for various articles, such as foam packaging films [0063].
	De Vos, while expressly disclosing suitability of addition of various fatty acid esters does and further discloses suitability glycerol monostearate (GMS), mixtures of GMS and glycerol monopalmitate (GMP) as cell stabilizers. 
Moreover, glycerol esters, such as mixtures of  glycerol-mono-stearate and glycerol- mono-palmitate are well known stabilization and anti-static agents for polyolefin and polyolefin foams, which mixtures are commercially available (for example, mixtures known as ATMER 129).   See, Ramesh [0052], or Lee, col. 5, line 58 to col. 6 line 22, or  Atmer 129.
Therefore addition of Atmer 129 (or a mixture of  glycerol-mono-stearate and glycerol- mono-palmitate) to polyethylene based  compositions of  De 
The amounts of Atmer 129 commonly used in compositions is disclosed as, for example, between 0,1 and 10 wt % of the compositions (as per disclosure of Lee, col 5 last paragraph, see also illustrative examples of Ramesh for suitable amounts of Atmer 129).  Given the illustrative examples of De Vos containing either about 2 or 3 wt % or combined amides, the claimed ratio of amides to glycerol esters would have been obvious. 
The ratios of the primary amide and the secondary amide suitable for the invention would have been obvious fro, for example, disclosure of the amount of the secondary amide in the masterbatch ([0034-35]), the amounts of the masterbatch in the composition ([0047) and the amounts of primary amide in  the examples, the ratios of the primary amide (stearamide) and the secondary amide (of which the claimed oleyl-palmitamide would have been obvious as per discussion above) would have been obvious.  Further, as evident from illustrative examples 1 and 2, increasing the amounts of the secondary amide (with the amounts of the stearamide being the same) results in foams with finer cells.  Thus, it would have been further obvious to modify  the relative amounts of the two components to obtain foams of desired properties and in the anbsence of showing of any unexpected results due  to the relative amounts of all components in the claimed mixture.
The amounts of components as disclosed in De Vos in combination with illustrative examples and common amounts of Atmer 129 (as discussed above) make the claimed amounts of the polyolefin (PE) and the mixture of the esters and amides as claimed obvious.
.


Response to Arguments
Applicant's arguments filed 2-10-2021 have been fully considered but they are not persuasive. The applicants argue that claim 1 is directed to polyolefin resin composition comprising polyolefin and a mixture comprising glycerol ester, primary aliphatic amide and secondary aliphatic amide, wherein wherein the glycerol ester is selected from glycerol-mono-ester, glycerol-di-ester, and/or glycerol-tri-ester; the primary aliphatic amide is selected from palmitamide and/or stearamide; the secondary aliphatic amide is selected from N-substituted palmitamides; and further defining the amounts of the polyolefin and the mixture.
The applicants argue that “De Vos discloses that the difference between the crystallization temperatures of polyethylene and the nucleating agent is greater than 200 C. (Paragraph [0018]) However, it does not mean any nucleating organic compound (fatty acid amide) which has a crystallization temperature that is 20°C higher or 20°C lower than the 
crystallization temperature of polyethylene can be used to control cell structure over a wider range of cell sizes as desired by De Vos. There is no correlation between crystallization temperature difference and the requirement that suitable nucleating organic compound, on changing to the solid phase, forms crystals and in its melt phase is soluble in the molten 

	The examiner never stated that ANY  organic compound that exhibits the required Tm is suitable for the invention of De Vos, however, De Vos  discloses not only the required Tm of the suitable nucleating agent, De Vos also expressly discloses that suitable nucleating agents include secondary fatty acid amides.  Moreover, Dow expressly discloses oleyl-palmitamide that is known for its used in PE based foams as foams stabilizer.  
Moreover, the broad claims are not even limit the claimed secondary amide to oleyl-palmitamide
The applicants state that De Vos is silent about oleyl-palmitamide. De Vos does not teach the composition as recited in amended claim 1 or the technical effects achieved therefrom.
As discussed in the body of the rejection, no unexpected improvements associated specifically with the use of oleyl-palmitamide the claimed is shown on the record. The comparative examples of the instant application do not even use a secondary amide (ANY), much less a combination of any specific primary/secondary amides.  De Vos, on the contrary, discloses compositions that employ primary/secondary alphaatic  amides it its compsotions.
The applicants further state that Ramesh, Lee, Atmer, 

As discussed above, not expressly exemplifying oleyl-palmitamide is not considered to be a deficiency of De Vos, and oleyl-palmitamide would have been an obvious choice of a secondary amide in view of expressed teachings of De Vos that 1- secondary amides are suitable for the invention and 2- the crystallization temperature of such suitable compound  is 20°C higher or 20°C lower than the crystallization temperature of polyethylene.
Moreover, the statement that neither one of the secondary references cures the deficiencies of De Vos is erroneous, since Dow is expressly referenced in the rejection for its specific disclosure of the claimed oleyl-palmitamide.
The invention as claimed, therefore, is still considered to be unpatentable over the combined disclosures of the cited references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ